Title: To James Madison from Josef Yznardy, 31 March 1807
From: Yznardy, Josef
To: Madison, James



TriplicateDuplicate Pr Brig Rising Sun Capt. Burt via Plymouth.
Respected Sir:Cadiz 31st. March 1807.
Permit me Sir, to represent to your goodness my wishes to be acquainted if my Letters & representations are molesting not to incomode you with repetitions; being unhappy not having the honor to be informed if those directed to you Sir the 12. 23. 25. Novr. and 6th. Decr. 1805.  24. January,  February, 4. March, 23. April, 9th. May, 2. 10. 27. June, 3. 24. 30. July, 12. 18. 25. August, 6. 13. 25. Sepr.  October, 6. 10. Novr, and 20 Decr. 1806, 16. 24. Jany. and 23. February last came safe to hand; and though I experience such Silence, I will continue communicating every occurence when agreeable to the instructions I received when appointed to this Consulate, with which I have cumplied to the best of my Knowledge.  Should it not be so, I wish most sincerely to be informed.  Be so good Sir, if you please, to inform me if I am to continue in office & in what have I been wanting in the cumpliance of the same, and how I am to mannage henceforward.
The ding desires and wishes flows from the following conversation, communicated to me from that part of the World  "Government has no motive whatsoever to complain of you, nor can adduce any bad services, but finding itself persecuted with powerfull intercessions to place another, it suspends acting leaving to time your getting tired and wearied, that of your own accord you desist and call for your retirement been offended" to which I replied, "That being well acquainted with the Gentlemen in administration, I was certain that they were incapable  dark’ning the Justice owed to any Man; and allthough I should be mistaken in my opinion, I would never desist or leave the Office untill it was taken from me, being conformable to the honor and integrity I possess, and which I prove by acting so, being conscious that I never missed my duty absent or present."
Although my low state of health should excuse bringing forth more complaints against my informers and persecutors, I find myself under the necessity to molest you with Copies of an inofficious correspondence with Mr. Meade, wherein he openly displayed his craftiness and accusations, which I expect will meet in your opinion the justice they deserve.  These will be the last recourses and proves I will offer while I live, tho’ they should be continualy publishing libels against me, leaving  operate of itself.  If I was like some Consuls, that has the office only to favor their Commercial pursuits, I would permit fraudes &ca. in this case I am certain there would be complaints against me.
At last the epoch is come that obliges me to open my mind and manifest to you Sir, with real truth (which I would not have done on any other occation) and  ground the cause why I am persecuted, why it is so earnestly desired that another should en my place, and why a Navy Agent was appointed.  When I advised Capt. Campbell of suspicions of Contraband on board his Ship proceeding from Gibraltar, was a positive truth as such Goods were on board at the time, as I would have told him, as well as to whom they belonged the same as I could have proved that some of the Goods taken out, were seized by the Revenue officers in their way ashore; whether they were on board with Capt. Campbell’s consent I ignore entirely, allthough I incline and believe he knew nothing of the business.  another will be appointed in my place, and shall follow the mercantile line, then it will be Known the desinterest, activity, integrity and Zeal of my services, and when the Papers will be full of complaints and representations.  I defy Mr. Meade or any other person whatsoever to say or bring forth any complaints with truth against me, as I clearly told him so, and request of him to prove any if he can; and allthough the President can, if he pleases appoint another, he never will see me desist.
Please find herein Copy of the occurences with the Agent at Algeziras, whose Appointment I am ignorant if it has met your approbation.  I am well aware of your vast occupations which must take up your attention particularly in those troubled times, but, Sir, it is natural that the individual who finds himself wounded, should seek and use every fair means to hail the same; the Man that serves his Country with honor and integrity, is, I think deserving and entitled to an acknowledgement of the same from his Government, or if the contrary, the just reprimand; I have not Dr. Sir the least wish to be Kept in office by protection, only by merit, the basis that ever distinguishes and an me to perseverance.  It is now thirteen Years that I bear the heavy charge of this Office full of turbelencys and Wars, and still the payment of the Money I so liberaly, generously and with the best of faith disbursed in the service & benefit of the Nation I represent yet detained, thinking it very just and fully time to receive the same, being wanted now more than ever.
I am afraid according to the actual management of this Government, the Commerce of the US must precisely for the present stop, and in such case I will have to Shut the office as no public or private business will be done.  Please find enclosed the Decree published here, which will compleatly ruin the Neutral trade; also Copies of my official Correspondence with this Governor respecting American Seamen navigatg. British Vessels.  The Admirals Alava, Escaňo, and Salcedo have been appointed Lords of the new Admiralty established in this Country; Admiral Apodaca commands this Fleet, and Admiral Valdès that of Cartagena.  Without other to add worth your attention, I have the honor of Subscribing myself with respect and veneration, Respected Sir, Your most obedt. humble Servant

Josef Yznardy


P. S.  7th. April.  I am sorry to inform you that this morning Mr. John Mack a Mariner native of Salem (S. Ma.) hang’d himself.  Without being able to find out the motives that led him to such a dreadfull deed: as he had no Vessell or property I am under the necessity at present, to face whatever expences may be defrayed in this disagreable event; not doubting Government will refund me the same; Pr the Brig Friendship Capt. Clemmons bound for Charleston I have remitted three Packets and a Letter received for you Sir, from our Chargè D’affaires at Madrid, and Two Letters received from the same Pr the Brig Rising Sun Capt. Burt bound to Plymouth.
28th.  This day I have deliver’d to Capn. Andrew Stewart of the Brig Catherine bound to Norfolk, a Packet for you Sir, received from our Chargè D’affaires at Madrid.

